Order denying plaintiff’s motion for leave to renew, on additional papers, a previous motion for a counsel fee for services in opposing a motion by defendant to reduce alimony and for other relief, which previous motion had been *717denied by order dated January 15, 1951, insofar as appealed from, reversed on the law and the facts, with $10 costs and disbursements, the motion granted, with $10 costs, and a counsel fee of $200 awarded, to be paid within ten days after the date of the entry of the order hereon. In our opinion, under the circumstances disclosed, the denial of a counsel fee was an improvident exercise of discretion. Nolan, P. J., Carswell, Johnston, Adel and MaeCrate, JJ., concur.